Title: To John Adams from Oliver Wolcott, Jr., 20 October 1797
From: Wolcott, Oliver, Jr.
To: Adams, John



Dear Sir
Gray’s Oct. 20. 1797

I have according to the Presidents desire continued to observe the progress of the sickness in Philadelphia.—I have been several times at my own House in Spruce Street & through all the central parts of the City—the panick has subsided, and all agree that the disorder is almost entirely confined to Southwark—The effect of the weather is uniform: cool weather & frosts are unfavourable to the sick, but they arrest the progress of the contagion,—I am very confident that health and tranquillity will be restored before the meeting of Congress.
As proofs which support my opinion I take the liberty to refer the President to the Newspapers for some time past—These all agree that but few burials have happened in the Church yards of the principal societies: they also state that lately the admissions into the Hospital are fewer than the number of deaths & that the aggregate number is decreasing.
I am on the whole exceedingly confident that the fever will be utterly extinguished before the time fixed for the meeting of Congress. I will however constantly apprise the President if any change especially if it should be of an unfavourable nature.
With perfect deference / I have the honour to be / Dear sir, your obedt. sert.

Oliv. Wolcott